IN THE SUPREME COURT OF THE STATE OF DELAWARE

    MARSHALL BROWN,                            §
                                               §
           Defendant Below,                    §   No. 389, 2022
           Appellant,                          §
                                               §   Court Below—Superior Court
           v.                                  §   of the State of Delaware
                                               §
    STATE OF DELAWARE,                         §   Cr. ID No. 1505023582A (N)
                                               §
           Appellee.                           §

                                Submitted: November 22, 2022
                                Decided: December 22, 2022

Before SEITZ, Chief Justice; VAUGHN and TRAYNOR, Justices.

                                            ORDER

         After consideration of the appellant’s opening brief, the appellee’s motion to

affirm, and the record on appeal, we conclude that the judgment below should be

affirmed on the basis of and for reasons stated in the Superior Court’s October 7,

2022 order summarily dismissing the appellant’s second motion for postconviction

relief.1

         NOW, THEREFORE, IT IS ORDERED that motion to affirm is GRANTED

and the judgment of the Superior Court is AFFIRMED.

                                             BY THE COURT:

                                             /s/ Gary F. Traynor
                                                   Justice


1
    State v. Brown, 2022 WL 5419638 (Del. Super. Ct. Oct. 7, 2022).